Citation Nr: 1608242	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  07-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent, from February 16, 2005, to February 5, 2014, and a rating in excess of 70 percent, from February 6, 2014, for posttraumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU) prior to February 6, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to January 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the New York, New York Department of Veterans Affairs Regional Office (RO).  In his January 2007 substantive appeal, the Veteran requested a hearing before a member of the Board, which was scheduled for November 2009.  The Veteran failed to report for the scheduled hearing and he did not request that it be rescheduled.  The Board therefore considers his request to be withdrawn.  

In August 2012 the Board denied the Veteran an initial rating in excess of 50 percent for his service-connected PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) and in an August 2012 Order, the Court granted a Joint Motion of the Parties (Joint Motion), vacating the denial of a rating in excess of 50 percent for service-connected PTSD and remanded the issue to the Board.  The Board remanded the issue, along with the issue of entitlement to a TDIU, in October 2013 for additional development.  

In a December 2014 rating decision, the RO granted the Veteran a 70 percent rating for his service-connected PTSD and granted entitlement to a TDIU, both effective February 6, 2014.  The Board has recharacterized the issues accordingly.  


FINDINGS OF FACT

1.  For the entire period on appeal, the occupational and social impairment resulting from the Veteran's PTSD has more nearly approximated deficiencies in most areas; total occupational and social impairment has not been shown.  

2.  From February 16, 2005 (exclusive of the period from July 11, 2013, to February 28, 2015, when a 100 percent schedular rating was in effect for prostate cancer), the evidence of record demonstrates that the Veteran was unemployable due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but not higher, for PTSD have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU from February 16, 2005 (exclusive of the period from July 11, 2013, to February 28, 2015, when a 100 percent schedular rating was in effect for prostate cancer), have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 4.16 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was a mailed letter in March 2005 advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2005 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service treatment records were obtained.  VA medical records have been obtained.  The Veteran has been provided adequate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Evaluation of PTSD

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  That diagnostic code uses the General Rating Formula for Mental Disorders, which provides that a 50 percent rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

At a June 2005 VA examination, the Veteran reported symptoms of nightmares, flashbacks, mistrustfulness and suspiciousness, sleep and appetite disturbances, anxiety, depression, avoidant behavior, panic symptoms, hypervigilance, hyperarousal, difficulty with crowds, and intense negativity towards the conflict in Iraq.  He reported that his symptoms had increased in severity since the September 2001 terror attacks and that he also struggled with anger and irritability.  The Veteran reported that since his separation from active service, he had no extended periods of employment.  He reported that he did some work for attorneys on a freelance basis, but it was unpredictable with regard to frequency.  The Veteran reported that he had divorced 7 or 8 years earlier and that he had no children.  He reported that he maintained relationships with his aunt and niece, whom he lived with, and that he stayed involved in his church and had some friends from his Vietnam service.  

On mental status examination the Veteran was noted to be neatly groomed, casually dressed, and cooperative with the interview.  The Veteran denied current use of drugs and alcohol, but was noted to have a history of such problems which was resolved in 1989.  The Veteran was noted to have no history of arrests, he denied suicidal ideation, and he reported that he felt anger and irritability, but denied homicidal ideation.  The Veteran denied auditory and visual hallucinations and no delusions were elicited within the course of the interview.  The Veteran was oriented times three and judgment and insight were good.  The examiner assigned the Veteran a diagnosis of PTSD and a GAF score of 50.  

At a February 2014 VA examination, the Veteran reported that he had been homeless for the past year and that he stayed with friends or family.  He reported that he did not have a good relationship with his sister, but that he maintained relationships with some friends.  He reported that he did not feel "complete" and that his anger and depression interfered with his relationships.  He reported that he felt isolated, but that he had one friend with whom he spoke daily.  He reported that since his March 2007 VA examination, his employment data had not changed and that he maintained active involvement in his church.  He reported that he used to do some legal work for lawyers sporadically, but that the job market had been poor and he had not done any work for the past 5 years.  He reported recurrent, involuntary, and intrusive distressing memories and dreams of Vietnam at least 2 to 3 times a week.  He reported frequent flashbacks and symptoms of psychological distress at external and internal cues that symbolize or resemble events from Vietnam.  He reported that he engaged in efforts to avoid memories, thoughts, or feelings associated with Vietnam, as well as people, places, conversations, and activities associated with those memories.  He reported that he did not trust people, which was exacerbated by the current political and military climate.  

On mental status examination, the Veteran was noted to be casually and neatly attired.  His mood was depressed, but he had no formal thought disorder.  He denied suicidal ideation.  The examiner noted symptoms of anxiety, suspiciousness, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood as a result of the Veteran's PTSD.  Additionally, it was noted that the Veteran experienced an inability to establish and maintain effective relationships and difficulty in adapting to stressful circumstances.  The examiner noted that the Veteran suffered from hypervigilance, exaggerated startle response, irritable behavior and angry outbursts, a persistent negative emotional state, feelings of detachment or estrangement from others, persistent inability to experience positive emotions, and markedly diminished interest or participation in activities.  The examiner noted that the Veteran exhibited depressive symptoms, but that these symptoms were a part of his PTSD and not a separate diagnosis of major depression.  The examiner also opined that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas and would interfere with his ability to work in that he had difficulty around other people and was prone to anger.   

Also of record are VA outpatient treatment records that show the Veteran receives relatively regular treatment for his PTSD at the VA medical center (VAMC).  These records show that the Veteran reports symptoms that are consistent with the symptoms reported at his VA examinations.  Specifically, these records document symptoms of depression, hopelessness, angry outbursts, irritability, nightmares, and hypervigilance.  Also associated with the VA treatment records is a November 2013 letter from the Veteran's treating psychologist, who reported that following treatment for prostate cancer in October 2013, the Veteran's PTSD symptoms of intrusive thoughts, anxiety, depression, avoidance, and isolation worsened in severity.  Additionally, the November 2013 letter notes that in relation to his prostate cancer, the Veteran suffered from increased difficulty to concentrate, stay focused, and perform some activities and chores.   

The Board finds that the Veteran is entitled to an initial 70 percent rating for PTSD for the entire period on appeal.  The Board notes that the Veteran has demonstrated social and occupational impairment that more closely approximates deficiencies in most areas.  Review of the VA examination reports of record shows that the Veteran has an inability to establish and maintain relationships.  While he is able to maintain relationships with some friends, the majority of his relationships have deteriorated due to his PTSD, including his prior marriage, the relationship with his sister, and relationships with many friends.  The Veteran has some difficulty with concentration and attention.  He has been generally reported to have decreased interest in things he used to enjoy and has been noted to experience consistent depression and anxiety.  He experiences chronic sleep impairment, is hypervigilant, and has an increased startle response.  He has reported problems with irritability and angry outbursts, which interfere with his ability to work.  He suffers from memory impairment and has consistently reported engaging in avoidance and that he feels detached from others as well as mistrustful and suspicious.  Additionally, the Veteran has not been able to maintain long term employment since his separation from active service and the February 2014 VA examiner specifically noted that his PTSD symptoms would inhibit his ability to do so.  Therefore, the Board finds that the Veteran's symptoms more nearly approximate deficiencies in most areas for the entire period on appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

The Board acknowledges that the results of the VA examinations, the symptoms described in the VA examination reports and the VA treatment records do not indicate that the Veteran has experienced all of the symptoms associated with a 70 percent rating for PTSD.  However, the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board finds that there is occupational and social impairment resulting in reduced reliability and productivity sufficient to warrant a 70 percent rating, even though all the specific symptoms listed for a 70 percent rating are not manifested.

Consideration has been given to assigning a rating higher than 70 percent.  However, there is no indication from the record that the Veteran had total occupational and social impairment at any point on appeal.  The Board notes that while the Veteran has experienced difficulty maintaining employment as a result of PTSD since his separation from active service, the evidence does not establish total social impairment.  Specifically, the VA examination reports show that the Veteran maintains relationships with some friends and that he engages in active involvement with his church.  Further, there is no indication that the Veteran has ever experienced difficulty maintaining hygiene or that he had significant impairment in speech or thought processes, or that he exhibited obsessional or ritualistic tendencies.  While he had some trouble with concentration and memory, he was not noted to be grossly impaired in that respect and there was no indication that he presented a persistent danger to himself or others.  Therefore, the Board finds that a rating in excess of 70 percent for PTSD is not warranted because total occupational and social impairment was not shown.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the Veteran's PTSD is in excess of that contemplated by the assigned ratings.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for higher ratings.  The evidence does not show frequent hospitalization or marked interference with employment, beyond that anticipated by the assigned ratings.  Only the rating for the service-connected PTSD is currently at issue and impairment due to other service-connected disabilities need not be considered in determining whether there should be referral for an extra-schedular rating.  The medical evidence of record shows that the Veteran's PTSD impacts his ability to work; however entitlement to a total disability rating due to individual unemployability based on service-connected disabilities is discussed separately below.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Accordingly, the Board finds that the evidence supports the assignment of an initial rating of 70 percent for PTSD for the entire period on appeal.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU Prior to February 6, 2014

The Veteran contends that he is entitled to a TDIU prior to February 16, 2014, as he has been unemployable since he filed his notice of disagreement with the 50 percent rating assigned for his PTSD in the 2005 rating decision. 

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2015).  

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

The Veteran's claim for an increased rating for PTSD, addressed above, arose from his initial claim of service connection for PTSD, filed on February 16, 2005.  The Veteran filed a notice of disagreement with the rating assigned in the August 2005 rating decision that granted service connection for PTSD, effectively recharacterizing his claim as one for an increased initial rating.  A claim for an increased rating is a claim for the maximum benefit allowable, to include a claim for entitlement to a TDIU, and as such, entitlement to a TDIU should be considered when adjudicating an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Court found that the Board erred when it failed to consider entitlement to a TIDU in the February 2012 decision.

The medical evidence of record shows that since separation from active service, the Veteran has been unable to maintain any sort of long term employment.  At his June 2005 VA examination, he reported that he did some work for attorneys on a freelance basis, but it was unpredictable with regard to frequency.  At the February 2014 VA examination, the Veteran reported that the work he performed for attorneys was sporadic, but that he had done no work for 5 years.  There is no evidence in the record that the Veteran has ever had permanent or regular employment during the period on appeal.  

Based on the grant of the increased rating herein, assigning the Veteran a 70 percent rating for his PTSD for the entire period on appeal, which dates back to February 16, 2005, the Board notes that he meets the criteria for a TDIU as of that date.  Therefore, as the evidence shows that the Veteran has been unable to secure or follow a substantially gainful occupation during the entire period on appeal, entitlement to TDIU is granted as of the date that the Veteran met the schedular requirements for consideration for TDIU on February 16, 2005.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  (The grant of a TDIU herein prior to February 6, 2014, does not include the portion of the period when a schedular 100 percent rating for prostate cancer was assigned, July 11, 2013, to February 28, 2015, which represents the greater benefit.)


ORDER

Entitlement to an initial rating of 70 percent, for the entire period on appeal, for service-connected PTSD is granted, subject to controlling regulations applicable to the payment of monetary benefits.

A TDIU from February 16, 2005, (exclusive of the period from July 11, 2013, to February 28, 2015) is granted, subject to controlling regulations applicable to the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


